DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Hopeton S. Walker (Reg. 64808) per email communication on 07/06/2022 following a telephone interview on 07/06/2022.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 06/10/2022):

Claim Amendments:

1. (Currently Amended) An information processing apparatus, comprising: 
a charged terminal determination unit configured to:
set a priority of each base station among a plurality of base stations, 
wherein the priority of each base station is set for a terminal of a plurality of terminals, and each base station of the plurality of base stations receives a connection request from the terminal; and
determine a charged terminal from the plurality of terminals for each base station based on the priority of a corresponding base station, 
wherein each base station is in charge of receiving processing for the charged terminal,
wherein each base station transmits a connection request list in which the terminal for which the connection request is received is registered, and 
the charged terminal determination unit is further configured to 
perform a first charged terminal determination processing; 
in the first charged terminal determination processing, the charged terminal determination unit is further configured to:
register the terminal registered in the connection request list of a first base station of the plurality of base stations, and the terminal registered in a determination list in which the charged terminal of the first base station is registered, 
wherein the determination list is acquired by a second charged terminal determination processing, in a candidate list in which the terminal as a candidate for the charged terminal is registered, and the second charged terminal determination processing is performed prior to the first charged terminal determination processing; 
set priority of the first base station for which a terminal of interest is registered in the candidate list and priority of a second base station of the plurality of base station that takes charge of the receiving processing of the terminal of interest in cooperating base stations that cooperate with the first base station of interest, with respect to the terminal of interest.

10. (Currently Amended) The information processing apparatus according to claim 1, 





wherein the plurality of base stations includes the cooperating base stations; 
sort a set of terminals registered in the candidate list of the first base station based on the priority; and 
register the set of terminals registered in the candidate list of the first base station in the determination list of the first base station as the charged terminal of the first base station for a number of possible terminals for which the first base station takes charge of the receiving processing, in a registration order.

15. (Currently Amended) An information processing method, comprising: 
setting priority of each base station among a plurality of base stations, 
wherein the priority of each base station is set for a terminal of a plurality of terminals, and each base station of the plurality of base stations receives a connection request from the terminal; and 
determining a charged terminal from the plurality of terminals for each base station based on the priority of a corresponding base station, 
wherein each base station is in charge of the receiving processing for the charged terminal,
wherein each base station transmits a connection request list in which the terminal for which the connection request is received is registered, and 
the charged terminal determination unit is further configured to 
perform a first charged terminal determination processing; 
in the first charged terminal determination processing, the charged terminal determination unit is further configured to:
register the terminal registered in the connection request list of a first base station of the plurality of base stations, and the terminal registered in a determination list in which the charged terminal of the first base station is registered, 
wherein the determination list is acquired by a second charged terminal determination processing, in a candidate list in which the terminal as a candidate for the charged terminal is registered, and the second charged terminal determination processing is performed prior to the first charged terminal determination processing; 
set priority of the first base station for which a terminal of interest is registered in the candidate list and priority of a second base station of the plurality of base station that takes charge of the receiving processing of the terminal of interest in cooperating base stations that cooperate with the first base station of interest, with respect to the terminal of interest.

16. (Currently Amended) A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising: 
setting priority of each base station among a plurality of base stations, 
wherein the priority of each base station is set for a terminal of a plurality of terminals, and each base station of the plurality of base stations receives a connection request from the terminal; and 
determining a charged terminal from the plurality of terminals in charge for each base station based on the priority of a corresponding base station, 
wherein each base station is in charge of the receiving processing for the charged terminal,
wherein each base station transmits a connection request list in which the terminal for which the connection request is received is registered, and 
the charged terminal determination unit is further configured to 
perform a first charged terminal determination processing; 
in the first charged terminal determination processing, the charged terminal determination unit is further configured to: 
register the terminal registered in the connection request list of a first base station of the plurality of base stations, and the terminal registered in a determination list in which the charged terminal of the first base station is registered, 
wherein the determination list is acquired by a second charged terminal determination processing, in a candidate list in which the terminal as a candidate for the charged terminal is registered, and the second charged terminal determination processing is performed prior to the first charged terminal determination processing; 
set priority of the first base station for which a terminal of interest is registered in the candidate list and priority of a second base station of the plurality of base station that takes charge of the receiving processing of the terminal of interest in cooperating base stations that cooperate with the first base station of interest, with respect to the terminal of interest.

Reasons for Allowance
Claims 1-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
An information processing apparatus, comprising: 
a charged terminal determination unit configured to:
set a priority of each base station among a plurality of base stations, 
wherein the priority of each base station is set for a terminal of a plurality of terminals, and each base station of the plurality of base stations receives a connection request from the terminal; and
determine a charged terminal from the plurality of terminals for each base station based on the priority of a corresponding base station, 
wherein each base station is in charge of receiving processing for the charged terminal,
wherein each base station transmits a connection request list in which the terminal for which the connection request is received is registered, and 
the charged terminal determination unit is further configured to 
perform a first charged terminal determination processing; 
in the first charged terminal determination processing, the charged terminal determination unit is further configured to:
register the terminal registered in the connection request list of a first base station of the plurality of base stations, and the terminal registered in a determination list in which the charged terminal of the first base station is registered, 
wherein the determination list is acquired by a second charged terminal determination processing, in a candidate list in which the terminal as a candidate for the charged terminal is registered, and the second charged terminal determination processing is performed prior to the first charged terminal determination processing;
set priority of the first base station for which a terminal of interest is registered in the candidate list and priority of a second base station of the plurality of base station that takes charge of the receiving processing of the terminal of interest in cooperating base stations that cooperate with the first base station of interest, with respect to the terminal of interest.

Regarding claims 15 and 16, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-14, these claims depend from claim 1 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411